UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

REJWANUL ISLAM, NASIR AHMED, IMRAN :
HUSSAIN, and CHRISTINA FALCON, individually and:
on behalf of others similarly situated, :

    

Plaintiffs, : ORDER

-against- : 18 Civ. 3091 (GBD) (RWL)

MORGANS HOTEL GROUP MANAGEMENT LLC,
and any other related entities,

Defendant.

GEORGE B. DANIELS, United States District Judge:

The status conference scheduled for December 4, 2019 at 9:45 am is canceled.

Dated: New York, New York
December 2, 2019
SO ORDERED.

ORG# B. DANIELS
hited States District Judge

 
